Exhibit 10.7

GENPACT LIMITED
2007 OMNIBUS INCENTIVE COMPENSATION PLAN

PERFORMANCE SHARE AWARD AGREEMENT

THIS PERFORMANCE SHARE AWARD AGREEMENT (the “Agreement”), dated as of
___________ (the “Award Date”), is made by and between Genpact Limited, an
exempted limited company organized under the laws of Bermuda (the “Company”) and
____________________ (“Participant”).  To the extent not defined herein, all
capitalized terms in this Agreement shall have the meanings assigned to them in
the Genpact Limited 2007 Omnibus Incentive Compensation Plan (the “Plan”).

RECITALS:

WHEREAS, the Company has adopted the Plan for the purpose of promoting the
interests of the Company and its shareholders by attracting and retaining
exceptional directors, officers, employees and consultants and enabling such
individuals to participate in the long-term growth and financial success of the
Company.

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant to Participant a performance share award
under the Plan as provided for herein.

NOW, THEREFORE, for and in consideration of the premises and covenants of the
parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:

1.Grant of Performance Shares Award.  The Company hereby awards to Participant,
as of the Award Date, a performance share award (the “Award”) under the Plan
entitling Participant to receive a number of Shares based on the extent, if any,
to which the applicable vesting criteria are satisfied.  The initial number of
Shares that shall be used to determine Participant’s rights pursuant to this
Award is ___________ (the “Target Performance Shares”).  The number of Target
Performance Shares shall be used solely to calculate the maximum number of
Shares that may be issued to Participant under this Agreement (“Actual
Performance Shares”).  Both the number of Target Performance Shares and Actual
Performance Shares shall be subject to adjustment as set forth in the Plan.  The
number of Shares issuable under the Award may be subject to reduction as set
forth in Paragraph 3.

2.Vesting Requirements.  The Shares subject to the Award shall initially be
unvested and shall vest only in accordance with the vesting provisions of this
Paragraph 2 or the special vesting acceleration provisions of Paragraph 4. The
Shares in which Participant shall vest under this Paragraph 2 shall be
determined pursuant to a two-step process:  (i) first there shall be calculated
the maximum number of Shares in which Participant can vest based upon the level
at which the Performance Goals specified in Appendix A of this Agreement (the
“Performance Goals”) for the performance period commencing on __________ ______
and ending on _____________________ (the “Performance Period”) are actually
attained and (ii) then the number of the Actual Performance Shares resulting
from the clause (i) calculation in which

 

--------------------------------------------------------------------------------

 

Participant shall actually vest shall be determined on the basis of
Participant’s completion of the applicable service vesting provisions set forth
below.  Accordingly, the vesting of the Shares shall be calculated as follows:

(a)Performance Vesting. The number of Actual Performance Shares to which
Participant may become entitled under this Agreement shall be calculated
following the end of the Performance Period and shall be based on the level at
which the Performance Goals for the Performance Period are determined to have
been attained.  The number of Actual Performance Shares to which Participant may
become entitled at the end of the Performance Period shall be calculated by
multiplying the designated number of Target Performance Shares by a performance
percentage ranging from 0% to 200%.  The actual performance percentage to be
used for such purpose shall be determined in accordance with the methodology set
forth in Appendix A and shall be tied to the attained level of Company
performance for the Performance Period described in Appendix A.  In no event may
the number of Actual Performance Shares exceed two hundred percent (200%) of the
Target Performance Shares.

(b)Service Vesting:  The Actual Performance Shares so determined represent the
maximum number of Shares in which Participant can vest hereunder.  The actual
number of Shares in which Participant shall vest shall be determined as follows:

(i)If Participant remains in continued employment or service with the Company or
an Affiliate from ______________ through ________________ (the “Service
Period”), on _________________ Participant shall vest in 100% of the Actual
Performance Shares.  

(ii)In the event of Participant’s termination of continued employment or service
with the Company or an Affiliate that occurs during the Service Period by reason
of death or Disability, Participant shall be entitled to receive a number of
Shares determined by multiplying (A) the number of Actual Performance Shares (if
any) to which Participant would be entitled based on the actual level at which
the Performance Goals are achieved by (B) a fraction, the numerator of which is
the number of months of employment or service in the Service Period prior to the
termination (rounded up to the closest whole month, but not to exceed thirty-six
(36)) and the denominator of which is thirty-six (36).  

(iii)Should Participant cease continued employment or service with the Company
or an Affiliate for any other reason prior to the end of the Service Period, the
Award shall be immediately canceled and Participant shall thereupon cease to
have any right or entitlement to receive any Shares under the Award.

3.Performance Goals.  

(a)Committee Determination.  Following the end of the Performance Period, the
Committee shall determine whether and the extent to which the Performance Goals
have been achieved for the Performance Period and shall determine the number of
Actual Performance Shares, if any, issuable to Participant with respect to the
level of achievement of the Performance Goals based on completion of the service
vesting requirement; provided that with respect to any Award to a “covered
employee” within the meaning of Section 162(m) of the Code, the Committee

 

2

 

--------------------------------------------------------------------------------

 

shall have certified the achievement of the Performance Goals.  The Committee’s
determinations with respect to the achievement of the Performance Goals shall be
based on the Company’s audited financial statements, subject to any adjustments
made by the Committee in accordance with Paragraph 3(b) below.  If the threshold
levels for the Performance Goals are not achieved, the Award shall be cancelled
and Participant shall thereupon cease to have any right or entitlement to
receive any Shares under the Award

(b)Committee Discretion to Reduce or Eliminate Award.  Notwithstanding
satisfaction, achievement or completion of the Performance Goals (or any
adjustments thereto as provided below), the number of Shares issuable hereunder
may be reduced or eliminated by the Committee on the basis of such further
considerations as the Committee in its sole discretion shall determine.

(c)Modification of Performance Goals.  The Committee shall have the right to
adjust or modify the calculation of the Performance Goals as permitted under the
Plan.

(d)Section 162(m). To the extent the Committee has determined that this Award is
intended to comply with the performance-based exception to Section 162(m) of the
Code and Participant is a “covered employee” within the meaning of Section
162(m) of the Code, all actions taken hereunder (including without limitation
any adjustments of Performance Goals) shall be made in a manner which would
comply with Section 162(m) of the Code.

4.Change of Control: In the event a Change of Control occurs during the Service
Period, the number of Shares issuable under this Award and the date of issuance
of the Shares shall be determined as follows notwithstanding any provisions of
this Agreement or the Plan to the contrary:  

(a)In the event the Change of Control occurs prior to completion of the
Performance Period and Participant remains in continued employment or service
with the Company or an Affiliate through the effective date of that Change of
Control, then this Award shall be converted into a right to receive the number
of Target Performance Shares without any measurement of Performance Goal
attainment to date, subject to the provisions of Paragraphs 4(c) and 4(d)
below.  

(b)If the Change of Control occurs on or after completion of the Performance
Period but prior to completion of the Service Period and Participant remains in
continued employment or service with the Company or an Affiliate through the
effective date of that Change of Control, this Award shall entitle Participant
to receive the number of Actual Performance Shares based on the level of
attainment of the Performance Goals, subject to the provisions of Paragraphs
4(c) and 4(d) below.  

(c)If this Award is assumed, continued or substituted in connection with the
Change of Control in accordance with the Plan, then provided Participant remains
in continued employment or service with the Company or an Affiliate through the
completion of the Service Period, the Shares issuable under this Award (as
determined in accordance with the applicable provisions of Paragraphs 4(a) and
4(b)) or other consideration payable in connection with such assumption,
continuation or substitution, shall be issued on __________________ or as soon
as

 

3

 

--------------------------------------------------------------------------------

 

practicable thereafter but in no event later than  the applicable short-term
deferral period under applicable tax rules.  If Participant's continued
employment or service terminates prior to completion of the Service Period, then
except as otherwise provided in Paragraph 4(f) and Paragraph 4(g), the Award
shall be immediately cancelled upon such termination and Participant shall
thereupon cease to have any right or entitlement to receive any Shares or other
consideration under the Award.  

(d)If this Award is not assumed, continued or substituted in connection with the
Change of Control in accordance with the Plan, then the Shares issuable under
this Award (as determined pursuant to Paragraphs 4(a) or 4(b)) or other
consideration payable with respect to such Shares in consummation of the Change
of Control shall be issued on the effective date of the Change of Control or as
soon as administratively practicable thereafter, but in no event more than
fifteen (15) business days after such effective date.

(e)Following a Change of Control, Participant shall not have any right to
receive any Shares under this Award in excess of the number of Shares determined
under this Paragraph 4.

(f)In the event of Participant’s termination of continued employment or service
with the Company or an Affiliate that occurs during the Service Period by reason
of death or Disability, Participant shall be entitled to receive a number of
Shares determined by multiplying (A) the number of Shares (if any) to which
Participant would be entitled in accordance with the applicable provisions of
Paragraphs 4(a) and 4(b) had Participant’s employment or service not terminated
by (B) a fraction, the numerator of which is the number of months of service in
the Service Period prior to the termination (rounded up to the closest whole
month, but not to exceed thirty-six (36)) and the denominator of which is
thirty-six (36).  To the extent not issued at the time of the Change of Control,
such Shares (or other consideration issuable under this Award) shall be issued
immediately upon such termination or as soon as practicable thereafter, but not
later than the fifteenth (15th) day of the third (3rd) calendar month following
the year of such termination.

(g)Notwithstanding anything to the contrary, in the event of Participant’s
Involuntary Termination that occurs during the Service Period and within
twenty-four (24) months following a Change of Control in connection with which
this Award is assumed, continued or substituted, Participant shall immediately
vest in the Shares (as determined in accordance with the applicable provisions
of Paragraphs 4(a) and 4(b) above) or other consideration payable in connection
with such assumption, continuation or substitution issuable under this Award and
such Shares or other consideration shall be issued immediately upon such
Involuntary Termination or as soon as practicable thereafter, but in no event
more than fifteen (15) business days after such Involuntary Termination.

(h)Each issuance of Shares shall be subject to the Company’s collection of any
Applicable Taxes.

(i)For purposes of this Agreement, the following definitions shall apply:

(i)“Involuntary Termination” shall mean the termination of Participant’s
continued employment or service with the Company or an Affiliate which occurs by

 

4

 

--------------------------------------------------------------------------------

 

reason of such individual’s involuntary dismissal or discharge by the Company
(or Affiliate) for reasons other than Cause.

(ii) “Cause” shall mean “Cause” as defined in any employment or consulting
agreement between Participant and the Company or an Affiliate in effect at the
time of termination or, in the absence of such an employment or consulting
agreement: (A) any conviction by a court of, or entry of a pleading of guilty or
nolo contendere by Participant with respect to, a felony or any lesser crime
involving moral turpitude or a material element of which is fraud or dishonesty;
(B) Participant’s willful dishonesty of a substantial nature towards the Company
and any of its Affiliates; (C) Participant’s use of alcohol or drugs which
materially interferes with the performance of his duties to the Company and/or
its Affiliates or which materially compromises the integrity and reputation of
Participant or the Company and/or its Affiliates; or (D) Participant’s material,
knowing and intentional failure to comply with material applicable laws with
respect to the execution of the Company’s and its Affiliates’ business
operations.

5.Issuance of Shares; Withholding.  

(a)Except as otherwise provided under Paragraph 4, the Company shall issue the
Shares to which Participant becomes entitled as soon as practicable following
completion of the Service Period but in no event later than the fifteenth (15th)
day of the third (3rd) calendar month following the end of the Service Period,
subject to the Company’s collection of any Applicable Taxes; provided, however,
that any Shares to which Participant becomes entitled under Paragraph 2(b)(ii)
shall be issued no later than the fifteenth (15th) day of the third (3rd)
calendar month following the year of Participant’s termination.

(b)Any Applicable Taxes required to be withheld with respect to the issuance of
the Shares under this Agreement shall be paid through an automatic Share
withholding procedure pursuant to which the Company will withhold, at the time
of such issuance, a portion of the Shares with a Fair Market Value (measured as
of the issuance date) equal to the amount of those taxes.

(c)In no event will any fractional shares be issued.

(d)The holder of this Award shall not have any shareholder rights, including
voting or dividend rights, with respect to the Shares subject to the Award until
Participant becomes the record holder of those Shares following their actual
issuance after the satisfaction of the Applicable Taxes.

6.Limited Transferability.  Prior to actual receipt of the Shares which vest and
become issuable hereunder, Participant may not transfer any interest in the
Award or the underlying Shares.  Any Shares which vest hereunder but which
otherwise remain unissued at the time of Participant’s death may be transferred
pursuant to the provisions of Participant’s will or the laws of inheritance or
to Participant’s designated beneficiary or beneficiaries of this
Award.  Participant may make such a beneficiary designation at any time by
filing the appropriate form with the Committee or its designee.

7.Clawback.  The Company shall have the right to terminate this Award (and
Participant shall thereupon cease to have any right or entitlement to receive
any Shares under this

 

5

 

--------------------------------------------------------------------------------

 

Award) to the extent outstanding and to cancel any Shares issued hereunder in
the event of any of the following:

(i)If a Participant resident in the United States or India has breached any
restrictive covenant (whether non-solicitation, non-competition,
non-disparagement or confidentiality) under any agreement between Participant
and the Company or an Affiliate during employment or during one (1) year period
following termination of Participant’s employment or service with the Company or
an Affiliate;

(ii)If the Company is required to prepare an accounting restatement for any part
of the Performance Period due to material noncompliance with financial reporting
requirements under the federal securities laws which the Committee determines is
the result of fraud, negligence, or intentional or gross misconduct by
Participant;

(iii)In the circumstances and manner provided in any clawback or compensation
recovery policy that may be adopted or implemented by the Company and in effect
from time to time on or after the Award Date; and/or

(iv)If the Committee determines that Participant committed an act or omission
while an employee or other service provider of the Company (or Affiliate) that
was not discovered by the Company (or any Affiliate) until after the termination
of Participant’s employment or service that would, if Participant were an active
employee or other service provider of the Company (or Affiliate) at the time
such act or omission is discovered, be reason for termination of Participant’s
employment or service for Cause.

8.Sections 409A and 457A.  

(a)It is the intention of the parties that the provisions of this Agreement
shall, to the maximum extent permissible, comply with the requirements of the
short-term deferral exceptions of Section 409A of the Code and the Treasury
Regulations issued thereunder and Section 457A of the Code and any guidance with
respect to Code Section 457A, including but not limited to Notice
2009-8.  Accordingly, to the extent there is any ambiguity as to whether one or
more provisions of this Agreement would otherwise contravene the requirements or
limitations of Code Section 409A or of Code Section 457A applicable to such
short-term deferral exceptions, then those provisions shall be interpreted and
applied in a manner that does not result in a violation of the requirements or
limitations of Code  Section 409A and the Treasury Regulations thereunder and
Code Section 457A and any guidance with respect to Code Section 457A, including
but not limited to Notice 2009-8, that apply to such exceptions.

(b)Notwithstanding any provision to the contrary in this Agreement, to the
extent this Award may be deemed to create a deferred compensation arrangement
under Code Section 409A, then Shares or other amounts which become issuable or
distributable under this Agreement by reason of  Participant’s cessation of
continued employment or service shall actually be issued or distributed to
Participant prior to the earlier of (i) the first day of the seventh (7th) month
following the date of Participant’s Separation from Service (as determined under
Code Section 409A and Treasury Regulations thereunder) or (ii) the date of
Participant’s death, if Participant is deemed at the time of such Separation
from Service to be a specified employee under

 

6

 

--------------------------------------------------------------------------------

 

Section 1.409A-1(i) of the Treasury Regulations issued under Code Section 409A,
as determined by the Committee in accordance with consistent and uniform
standards applied to all other Code Section 409A arrangements of the Company,
and such delayed commencement is otherwise required in order to avoid a
prohibited distribution under Code Section 409A(a)(2).  The deferred Shares or
other distributable amount shall be issued or distributed in a lump sum on the
first day of the seventh (7th) month following the date of Participant’s
Separation from Service or, if earlier, the first day of the month immediately
following the date the Company receives proof of Participant’s death.

9.Compliance with Laws and Regulations.  The issuance of Shares pursuant to the
Award shall be subject to compliance by the Company and Participant with all
applicable laws, rules and regulations and to such approvals by any regulatory
or governmental agency as may be required.  The Committee, in its sole
discretion, may postpone the issuance or delivery of Shares as the Committee may
consider appropriate and may require Participant to make such representations
and furnish such information as it may consider appropriate in connection with
the issuance or delivery of Shares in order to be in compliance with applicable
laws, rules and regulations.

10.Successors and Assigns.  Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Company and its successors and assigns and Participant and
Participant’s assigns, beneficiaries, executors, administrators, heirs and
successors.

11.Notices.  All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, telecopier, courier
service or personal delivery:

if to the Company:

Genpact Limited

Canon’s Court

22 Victoria Street

Hamilton HM 12

Bermuda

Attn:  Secretary

 

with a copy to:

Genpact LLC

1155 Avenue of the Americas

Fourth Floor

New York, NY 10036

Attn:  Legal Department

if to Participant, at Participant’s last known address on file with the Company.

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by

 

7

 

--------------------------------------------------------------------------------

 

commercial courier service; five (5) business days after being deposited in the
mail, postage prepaid, if mailed; and when receipt is mechanically acknowledged,
if telecopied.

12.Construction.  This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan.  All decisions of the Committee with respect to any
question or issue arising under the Plan or this Agreement shall be conclusive
and binding on all persons having an interest in the Award.

13.Governing Law.  This Agreement shall be construed and interpreted in
accordance with the laws of the State of New York without regard to principles
of conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of New York.  Each Participant and the Company hereby
waive, to the fullest extent permitted by applicable law, any right either of
them may have to a trial by jury in respect to any litigation directly or
indirectly arising out of, under or in connection with this Agreement or the
Plan.

14.Employment at Will.  Nothing in this Agreement or in the Plan shall confer
upon Participant any right to remain in employment or service for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Company (or any Affiliate employing or retaining Participant) or of
Participant, which rights are hereby expressly reserved by each, to terminate
Participant’s employment or service at any time for any reason, with or without
cause, subject to applicable law and the terms of any employment agreement
between Participant and the Company (or any Affiliate employing or retaining
Participant).

15.Electronic Delivery.  The Company may deliver any documents related to the
Award, the Plan or future awards that may be granted under the Plan by
electronic means.  Such means of electronic delivery include, but do not
necessarily include, the delivery of a link to a Company intranet or the
internet site of a third party involved in administering the Plan, the delivery
of the documents via e-mail or such other means of electronic delivery specified
by the Company.  Participant hereby acknowledges that Participant has read this
provision and consents to the electronic delivery of the documents.  Participant
acknowledges that Participant may receive from the Company a paper copy of any
documents delivered electronically at no cost to Participant by contacting the
Company in writing or by telephone.  Participant further acknowledges that
Participant will be provided with a paper copy of any documents if the attempted
electronic delivery of such documents fails.  Similarly, Participant understands
that Participant must provide the Company with a paper copy of any documents if
the attempted electronic delivery of such documents fails.

16.Additional Terms for Non-U.S. Participants.  Notwithstanding anything to the
contrary herein, Participants residing and/or working outside the United States
shall be subject to the Additional Terms and Conditions for Non-U.S.
Participants attached hereto as Addendum A and to any Country-Specific Terms and
Conditions attached hereto as Addendum B.  If Participant is a citizen or
resident of a country (or is considered as such for local law purposes) other
than the one in which Participant is currently residing or working or if
Participant relocates to one of the countries included in the Country-Specific
Terms and Conditions after the grant of the Award, the special terms and
conditions for such country will apply to Participant to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable in order to

 

8

 

--------------------------------------------------------------------------------

 

comply with local law or facilitate the administration of the Plan.  The Terms
and Conditions for Non-U.S. Participants and the Country-Specific Terms and
Conditions constitute part of this Agreement and are incorporated herein by
reference.

17.Imposition of Other Requirements.  The Company reserves the right to impose
other requirements on Participant's participation in the Plan, on the Award and
on any Shares acquired under the Plan, to the extent the Company determines it
is necessary or advisable for legal or administrative reasons, and to require
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

18.Participant Acceptance.  Participant must accept the terms and conditions of
this Agreement electronically through the acceptance procedures established by
the Company.  In no event shall any Shares be issued (or other securities or
property distributed) under this Agreement in the absence of such acceptance.




 

9

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.

 

GENPACT LIMITED

Signature:   

Title:   

 

PARTICIPANT

Signature:   

 

 

 

 

10

 

--------------------------------------------------------------------------------

 

ADDENDUM A TO THE PERFORMANCE SHARE AWARD AGREEMENT

TERMS AND CONDITIONS FOR NON-U.S. PARTICIPANTS

This Addendum includes additional terms and conditions that govern the
Performance Share Award granted to Participant if Participant works or resides
outside the United States.

Capitalized terms used but not defined herein are defined in the Plan or the
Agreement and have the meanings set forth therein.

1.No Acquired Right.  Participant acknowledges and agrees that:

(a)The Plan is established voluntarily by the Company, the grant of awards under
the Plan is made at the discretion of the Committee and the Plan may be
modified, amended, suspended or terminated by the Company at any time.  All
decisions with respect to future awards, if any, will be at the sole discretion
of the Committee.

(b)This Award (and any similar awards the Company may in the future grant to
Participant, even if such awards are made repeatedly or regularly, and
regardless of their amount), and Shares acquired under the Plan (A) are wholly
discretionary and occasional, are not a term or condition of employment and do
not form part of a contract of employment, or any other working arrangement,
between Participant and the Company or any Affiliate, (B) do not create any
contractual entitlement to receive future awards or benefits in lieu thereof;
and (C) do not form part of salary or remuneration for purposes of determining
pension payments or any other purposes, including without limitation termination
indemnities, severance, resignation, payment in lieu of notice, redundancy, end
of service payments, bonuses, long-term service awards, pension or retirement
benefits, welfare benefits or similar payments, except as otherwise required by
the applicable law of any governmental entity to whose jurisdiction the award is
subject.

(c)This Award and the Shares acquired under the Plan are not intended to replace
any pension rights or compensation.

(d)Participant is voluntarily participating in the Plan.

(e)In the event that Participant’s employer is not the Company, the grant of
this Award and any similar awards the Company may grant in the future to
Participant will not be interpreted to form an employment contract or
relationship with the Company and, furthermore, the grant of this Award and any
similar awards the Company may grant in the future to Participant will not be
interpreted to form an employment contract with Participant’s employer or any
Affiliate.  

(f)The future value of the underlying Shares is unknown and cannot be predicted
with certainty.  Neither the Company nor any Affiliate shall be liable for any
foreign exchange rate fluctuation between Participant’s local currency and the
United States Dollar that may affect the value of the Award or the Shares.

 

A-1

 

--------------------------------------------------------------------------------

 

(g)Participant shall have no rights, claim or entitlement to compensation or
damages as a result of Participant’s cessation of employment for any reason
whatsoever, whether or not later found to be invalid or in breach of contract or
local labor law, insofar as these rights, claim or entitlement arise or may
arise from Participant’s ceasing to have rights under this Award as a result of
such cessation or loss or diminution in value of the Award or any of the Shares
issuable under this Award as a result of such cessation, and Participant
irrevocably releases his or her employer, the Company and its Affiliates, as
applicable, from any such rights, entitlement or claim that may arise.  If,
notwithstanding the foregoing, any such right or claim is found by a court of
competent jurisdiction to have arisen, then, by signing this Agreement,
Participant shall be deemed to have irrevocably waived his or her entitlement to
pursue such rights or claim.

2.Data Protection.

(a)In order to facilitate Participant’s participation in the Plan and the
administration of the Award, it will be necessary for the Company (or its
Affiliates or payroll administrators) to collect, hold and process certain
personal information and sensitive personal information about Participant
(including, without limitation, Participant’s name, home address, telephone
number, date of birth, nationality, social insurance or other identification
number and job title and details of the Award and other awards granted,
cancelled, exercised, vested, unvested or outstanding and Shares held by
Participant).  Participant consents explicitly, willingly, and unambiguously to
the Company (or its Affiliates or payroll administrators) collecting, holding
and processing Participant’s personal data and transferring this data (in
electronic or other form) by and among, as applicable, Participant’s employer,
the Company and its Affiliates and other third parties (collectively, the “Data
Recipients”) insofar as is reasonably necessary to implement, administer and
manage the Plan and the Award.  Participant authorizes the Data Recipients to
receive, possess, use, retain and transfer the data for the purposes of
implementing, administering and managing the Plan and the Award.  Participant
understands that the data will be transferred to E*TRADE, or such other broker
or third party as may be selected by the Company in the future which is
assisting the Company with the implementation, administration and management of
the Plan.  Participant understands that the Data Recipients may be located in
the United States or elsewhere, and that the recipient’s country may have
different data privacy laws and protections than Participant’s country.

(b)The Data Recipients will treat Participant’s personal data as private and
confidential and will not disclose such data for purposes other than the
management and administration of the Plan and the Award and will take reasonable
measures to keep Participant’s personal data private, confidential, accurate and
current.  Participant understands that the data will be held only as long as is
necessary to implement, administer and manage his or her participation in the
Plan.

(c)Participant understands that Participant may, at any time, view his or her
personal data, require any necessary corrections to it or withdraw the consents
herein in writing by contacting the Company but acknowledges that without the
use of such data it may not be practicable for the Company to administer
Participant’s involvement in the Plan

 

A-2

 

--------------------------------------------------------------------------------

 

in a timely fashion or at all and this may be detrimental to Participant and may
result in the possible exclusion of Participant from continued participation
with respect to this Award or any future awards under the Plan.

3.Responsibility for Taxes.  This provision supplements Paragraph 5(b) of the
Agreement.  Participant acknowledges that regardless of any action the Company
(or any Affiliate employing or retaining Participant) takes with respect to any
or all Applicable Taxes, the ultimate liability for all Applicable Taxes legally
due by Participant is and remains Participant’s responsibility and that the
Company (and its Affiliates) (i) make no representations or undertakings
regarding the treatment of any Applicable Taxes in connection with any aspect of
the Award, including the grant, vesting or settlement of the Award, and the
subsequent sale of any Shares acquired at settlement; and (ii) do not commit to
structure the terms of the grant or any aspect of the Award to reduce or
eliminate Participant’s liability for Applicable Taxes.  Further, if Participant
is subject to taxation in more than one jurisdiction between the Award Date and
the date of any relevant taxable or tax withholding event, as applicable,
Participant acknowledges that the Company and/or Participant's employer (or
former employer, as applicable) may be required to withhold or account for
Applicable Taxes in more than one jurisdiction.  

 

 

A-3

 

--------------------------------------------------------------------------------

 

ADDENDUM B to THE PERFORMANCE sHARE AWARD AGREEMENT

country-specific terms AND CONDITIONS

These Country-Specific Terms and Conditions include additional terms and
conditions that govern the Performance Share Award granted to Participant under
the Plan if Participant resides or works in one of the countries listed
below.  Capitalized terms used but not defined in these Country-Specific Terms
and Conditions are defined in the Plan or the Agreement and have the meanings
set forth therein.

AUSTRALIA

Offer Document.  The Award is granted pursuant to the Offer Document attached
hereto.

BRAZIL

Compliance with Law.  By accepting the Award, Participant acknowledges and
agrees to comply with applicable Brazilian laws and to pay any and all
Applicable Taxes associated with the vesting of the Award, and the sale of the
Shares acquired under the Plan.

Labor Law Acknowledgment.  By accepting the Award, Participant agrees that (i)
Participant is making an investment decision, (ii) Shares will be issued to
Participant only if the vesting conditions are met and (iii) the value of the
underlying Shares is not fixed and may increase or decrease in value over the
vesting period without compensation to Participant.

CANADA

Award Payable Only in Shares.  Notwithstanding any discretion in the Plan or
anything to the contrary in this Agreement, the grant of the Award does not
provide you any right to receive a cash payment and the Award may be settled
only in Shares.

Additional Provisions Applicable to Participants Resident in Quebec.

Data Protection:  The following provision supplements the Data Protection
section of Addendum A:  Participant hereby authorizes the Company and the
Company’s representatives to discuss with and obtain all relevant information
from all personnel, professional or not, involved in the administration and
operation of the Plan.  Participant further authorizes the Company and the Board
or Committee, to disclose and discuss the Plan with their advisors.  Participant
further authorizes the Company to record such information and to keep such
information in Participant’s employee file.

Language Consent.  The parties acknowledge that it is their express wish that
this Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.

Les parties reconnaissent avoir exigé la redaction en anglais de cette
convention, ainsi que de tous documents exécutés, avis donnés et procedures
judiciaries intentées, directement ou indirectement, relativement à la présente
convention.

CHINA

 

B-1

 

--------------------------------------------------------------------------------

 

Immediate Sale of Shares.  Notwithstanding anything to the contrary in the
Agreement or the Plan, in accordance with the requirements of the State
Administration of Foreign Exchange ("SAFE"), Participant must hold the Shares
issued following vesting of the Award with the Company’s designated broker until
sale.  The net proceeds realized upon the sale of the Shares will be repatriated
to China and such net proceeds (less any Applicable Taxes required to have been
withheld in connection with the Award) shall be paid to Participant in local
currency.  Participant shall have no access to the sales proceeds until such
distribution.  The remittance, conversion and payment of the net proceeds shall
be made in accordance with the procedures adopted by the Company in order to
comply with SAFE regulations and accordingly, are subject to change from time to
time.

FRANCE

Language Consent.  The parties acknowledge that it is their express wish that
this Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.

Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents exécutés, avis donnés et procédures
judiciaries intentées, directement ou indirectement, relativement à ou suite à
la présente convention.

HONG KONG

Securities Law Notification.  Participant acknowledges and understands that the
offer of the Award and any Shares to be issued under the Plan are not a public
offering of securities under Hong Kong law and are available only to employees
of the Company and its Affiliates.

Furthermore, Participant acknowledges that the contents of the Agreement, the
Plan and other related and incidental communication materials (the “Documents”)
have not been prepared in accordance with and are not intended to constitute a
“prospectus” for a public offering of securities under the applicable securities
legislation in Hong Kong, and the Documents have not been reviewed by any
regulatory authority in Hong Kong.  Participant understands that the Documents
are intended only for the personal use of each participant and may not be
distributed to any other person.  Furthermore, Participant acknowledges that
Participant is advised to exercise caution in relation to his or her
participation in the Plan.  If Participant is in any doubt as to the contents of
the Prospectus, the Agreement or the Plan, Participant shall obtain independent
professional advice.

MEXICO

Labor Law Policy and Acknowledgment for Employees of EDM S de RL de CV.  In
accepting the grant of the Award, Participant expressly recognizes that Genpact
Limited, with registered offices at Canon’s Court, 22 Victoria Street, Hamilton
HM EX, Bermuda, is solely responsible for the administration of the Plan and
that Participant’s participation in the Plan and acquisition of Shares do not
constitute an employment relationship between Genpact Limited and Participant
since Participant is participating in the Plan on a wholly commercial basis and
Participant’s sole employer is EDM S de RL de CV, located at Ave. Hermanos
Escobar #7651, Colonia Partido Escobedo, zip code 32330, Ciudad Juarez, State of
Chihuahua, Mexico.  Based on the foregoing, Participant expressly recognizes
that the Plan and the benefits that Participant may derive from participating in
the Plan do not establish any obligations by Participant’s employer, EDM S de RL
de CV towards Participant, do not form part of the

 

B-2

 

--------------------------------------------------------------------------------

 

employment conditions and/or benefits provided by the employer, and any
modification of the Plan or their termination shall have no effect on, nor
constitute a change or impairment of, the terms and conditions of employment.

Participant further understands that Participant’s participation in the Plan is
as a result of a unilateral and discretionary decision of Genpact Limited;
therefore, Genpact Limited reserves the absolute right to amend and/or
discontinue Participant’s participation at any time without any liability to
Participant.

Finally, Participant hereby declares that Participant does not reserve to
Participant any action or right to bring any claim against Genpact Limited for
any compensation or damages regarding any provision of the Plan or the benefits
derived under the Plan, and Participant therefore grants a full and broad
release to Genpact Limited, its affiliates, branches, representation offices,
its shareholders, officers, agents, or legal representatives with respect to any
claim that may arise.

Políticas bajo la Legislación Laboral y aceptación por parte de los empleados de
EDM S de RL de CV  Al aceptar el otorgamiento de la Unidades de Accion,
expresamente reconozco que Genpact Limited, con oficinas ubicadas en Canon’s
Court, 22 Victoria Street, Hamilton HM EX, Bermuda es la única responsable de la
administración del Plan y que mi participación en el Plan y la adquisición de
acciones no genera una relación de trabajo entre Genpact Limited y el suscrito,
toda vez que mi participación en el Plan es meramente comercial y mi único
Patrón lo es EDM S de RL de CV, ubicado en Ave. Hermanos Escobar #7651, Colonia
Partido Escobedo, zip code 32330, Ciudad Juarez, State of Chihuahua,
Mexico.  Derivado de lo anterior, expresamente reconozco que el Plan y los
beneficios que pudieran derivar de mi participación en el Plan no generan
obligación alguna de mi Patrón EDM S de RL de CV hacia el suscrito, no forman
parte de las condiciones de trabajo y/o prestaciones otorgadas por mi Patrón y
cualquier modificación del Plan o su terminación no constituirá un cambio o
menoscabo de los términos y condiciones de mi relación de trabajo.

Adicionalmente, entiendo que mi participación en el Plane es resultado de una
decisión unilateral y discrecional de Genpact Limited; por lo tanto, Genpact
Limited se reserva el derecho absoluto de modificar y/o descontinuar mi
participación en cualquier tiempo sin ninguna responsabilidad hacia mi.

Finalmente, por la presente expresamente declaro que no me reservo acción ni
derecho alguno que ejercitar en contra de Genpact Limited por cualquier daño o
perjuicio o para reclamar una compensación en relación con cualquier disposición
del Plan o con los beneficios derivados bajo el Plan y por lo tanto otorgo el
finiquito más amplio que en derecho proceda a Genpact Limited, sus afiliadas,
sucursales, oficinas de representación, sus accionistas, funcionarios, agentes o
representantes legales, en relación a cualquier demanda que pudiera surgir.

Labor Law Policy and Acknowledgment for Employees of Genpact Services LLC.  In
accepting the grant of the Award, Participant expressly recognizes that Genpact
Limited, with registered offices at Canon’s Court, 22 Victoria Street, Hamilton
HM EX, Bermuda, is solely responsible for the administration of the Plan and
that Participant’s participation in the Plan and acquisition of Shares do not
constitute an employment relationship between Genpact Limited and Participant
since Participant is participating in the Plan on a wholly commercial basis and
Participant’s sole employer is Genpact Services LLC, located at Ave. Lerdo NTE
#251, Colonia Centro, zip code 32000, Ciudad Juarez, Chihuahua, Mexico.  Based
on the foregoing, Participant expressly recognizes that the Plan and the
benefits that Participant may derive from participating in the Plan do not
establish any obligations by Participant’s

 

B-3

 

--------------------------------------------------------------------------------

 

employer, Genpact Services LLC towards Participant, do not form part of the
employment conditions and/or benefits provided by the employer, and any
modification of the Plan or their termination shall have no effect on, nor
constitute a change or impairment of, the terms and conditions of employment.

Participant further understands that Participant’s participation in the Plan is
as a result of a unilateral and discretionary decision of Genpact Limited;
therefore, Genpact Limited reserves the absolute right to amend and/or
discontinue Participant’s participation at any time without any liability to
Participant.

Finally, Participant hereby declares that Participant does not reserve to
Participant any action or right to bring any claim against Genpact Limited for
any compensation or damages regarding any provision of the Plan or the benefits
derived under the Plan, and Participant therefore grants a full and broad
release to Genpact Limited, its affiliates, branches, representation offices,
its shareholders, officers, agents, or legal representatives with respect to any
claim that may arise.

Políticas bajo la Legislación Laboral y aceptación por parte de los empleados de
Genpact Services LLC  Al aceptar el otorgamiento de la Unidades de Accion,
expresamente reconozco que Genpact Limited, con oficinas ubicadas en Canon’s
Court, 22 Victoria Street, Hamilton HM EX, Bermuda es la única responsable de la
administración del Plan y que mi participación en el Plan y la adquisición de
acciones no genera una relación de trabajo entre Genpact Limited y el suscrito,
toda vez que mi participación en el Plan es meramente comercial y mi único
Patrón lo es Genpact Services LLC, ubicado en Ave. Lerdo NTE #251, Colonia
Centro, zip code 32000, Ciudad Juarez, Chihuahua, Mexico.  Derivado de lo
anterior, expresamente reconozco que el Plan y los beneficios que pudieran
derivar de mi participación en el Plan no generan obligación alguna de mi Patrón
Genpact Services LLC hacia el suscrito, no forman parte de las condiciones de
trabajo y/o prestaciones otorgadas por mi Patrón y cualquier modificación del
Plan o su terminación no constituirá un cambio o menoscabo de los términos y
condiciones de mi relación de trabajo.

Adicionalmente, entiendo que mi participación en el Plane es resultado de una
decisión unilateral y discrecional de Genpact Limited; por lo tanto, Genpact
Limited se reserva el derecho absoluto de modificar y/o descontinuar mi
participación en cualquier tiempo sin ninguna responsabilidad hacia mi.

Finalmente, por la presente expresamente declaro que no me reservo acción ni
derecho alguno que ejercitar en contra de Genpact Limited por cualquier daño o
perjuicio o para reclamar una compensación en relación con cualquier disposición
del Plan o con los beneficios derivados bajo el Plan y por lo tanto otorgo el
finiquito más amplio que en derecho proceda a Genpact Limited, sus afiliadas,
sucursales, oficinas de representación, sus accionistas, funcionarios, agentes o
representantes legales, en relación a cualquier demanda que pudiera surgir.

Labor Law Policy and Acknowledgment for Employees of Genpact (Mexico) I LLC.  In
accepting the grant of the Award, Participant expressly recognizes that Genpact
Limited, with registered offices at Canon’s Court, 22 Victoria Street, Hamilton
HM EX, Bermuda, is solely responsible for the administration of the Plan and
that Participant’s participation in the Plan and acquisition of Shares do not
constitute an employment relationship between Genpact Limited and Participant
since Participant is participating in the Plan on a wholly commercial basis and
Participant’s sole employer is Genpact (Mexico) I LLC, located at 1155 Avenue of
the Americas, 4th Floor, New York, NY 10036.  Based on the foregoing,
Participant expressly recognizes that the Plan and the benefits that Participant
may derive from participating in the Plan do not establish any obligations by
Participant’s employer, Genpact

 

B-4

 

--------------------------------------------------------------------------------

 

(Mexico) I LLC towards Participant, do not form part of the employment
conditions and/or benefits provided by the employer, and any modification of the
Plan or their termination shall have no effect on, nor constitute a change or
impairment of, the terms and conditions of employment.

Participant further understands that Participant’s participation in the Plan is
as a result of a unilateral and discretionary decision of Genpact Limited;
therefore, Genpact Limited reserves the absolute right to amend and/or
discontinue Participant’s participation at any time without any liability to
Participant.

Finally, Participant hereby declares that Participant does not reserve to
Participant any action or right to bring any claim against Genpact Limited for
any compensation or damages regarding any provision of the Plan or the benefits
derived under the Plan, and Participant therefore grants a full and broad
release to Genpact Limited, its affiliates, branches, representation offices,
its shareholders, officers, agents, or legal representatives with respect to any
claim that may arise.

Políticas bajo la Legislación Laboral y aceptación por parte de los empleados de
Genpact (Mexico) I LLC  Al aceptar el otorgamiento de la Unidades de Accion,
expresamente reconozco que Genpact Limited, con oficinas ubicadas en Canon’s
Court, 22 Victoria Street, Hamilton HM EX, Bermuda es la única responsable de la
administración del Plan y que mi participación en el Plan y la adquisición de
acciones no genera una relación de trabajo entre Genpact Limited y el suscrito,
toda vez que mi participación en el Plan es meramente comercial y mi único
Patrón lo es Genpact (Mexico) I LLC, ubicado en 1155 Avenue of the Americas, 4th
Floor, New York, NY 10036.  Derivado de lo anterior, expresamente reconozco que
el Plan y los beneficios que pudieran derivar de mi participación en el Plan no
generan obligación alguna de mi Patrón Genpact (Mexico) I LLC hacia el suscrito,
no forman parte de las condiciones de trabajo y/o prestaciones otorgadas por mi
Patrón y cualquier modificación del Plan o su terminación no constituirá un
cambio o menoscabo de los términos y condiciones de mi relación de trabajo.

Adicionalmente, entiendo que mi participación en el Plane es resultado de una
decisión unilateral y discrecional de Genpact Limited; por lo tanto, Genpact
Limited se reserva el derecho absoluto de modificar y/o descontinuar mi
participación en cualquier tiempo sin ninguna responsabilidad hacia mi.

Finalmente, por la presente expresamente declaro que no me reservo acción ni
derecho alguno que ejercitar en contra de Genpact Limited por cualquier daño o
perjuicio o para reclamar una compensación en relación con cualquier disposición
del Plan o con los beneficios derivados bajo el Plan y por lo tanto otorgo el
finiquito más amplio que en derecho proceda a Genpact Limited, sus afiliadas,
sucursales, oficinas de representación, sus accionistas, funcionarios, agentes o
representantes legales, en relación a cualquier demanda que pudiera surgir.

Labor Law Policy and Acknowledgment for Employees of Genpact (Mexico) II
LLC.  In accepting the grant of the Award, Participant expressly recognizes that
Genpact Limited, with registered offices at Canon’s Court, 22 Victoria Street,
Hamilton HM EX, Bermuda, is solely responsible for the administration of the
Plan and that Participant’s participation in the Plan and acquisition of Shares
do not constitute an employment relationship between Genpact Limited and
Participant since Participant is participating in the Plan on a wholly
commercial basis and Participant’s sole employer is Genpact (Mexico) II LLC,
located at 1155 Avenue of the Americas, 4th Floor, New York, NY 10036.  Based on
the foregoing, Participant expressly recognizes that the Plan and the benefits
that Participant may derive from participating in the Plan do not establish any
obligations by Participant’s employer, Genpact

 

B-5

 

--------------------------------------------------------------------------------

 

(Mexico) II LLC towards Participant, do not form part of the employment
conditions and/or benefits provided by the employer, and any modification of the
Plan or their termination shall have no effect on, nor constitute a change or
impairment of, the terms and conditions of employment.

Participant further understands that Participant’s participation in the Plan is
as a result of a unilateral and discretionary decision of Genpact Limited;
therefore, Genpact Limited reserves the absolute right to amend and/or
discontinue Participant’s participation at any time without any liability to
Participant.

Finally, Participant hereby declares that Participant does not reserve to
Participant any action or right to bring any claim against Genpact Limited for
any compensation or damages regarding any provision of the Plan or the benefits
derived under the Plan, and Participant therefore grants a full and broad
release to Genpact Limited, its affiliates, branches, representation offices,
its shareholders, officers, agents, or legal representatives with respect to any
claim that may arise.

Políticas bajo la Legislación Laboral y aceptación por parte de los empleados de
Genpact (Mexico) II LLC  Al aceptar el otorgamiento de la Unidades de Accion,
expresamente reconozco que Genpact Limited, con oficinas ubicadas en Canon’s
Court, 22 Victoria Street, Hamilton HM EX, Bermuda es la única responsable de la
administración del Plan y que mi participación en el Plan y la adquisición de
acciones no genera una relación de trabajo entre Genpact Limited y el suscrito,
toda vez que mi participación en el Plan es meramente comercial y mi único
Patrón lo es Genpact (Mexico) II LLC, ubicado en 1155 Avenue of the Americas,
4th Floor, New York, NY 10036.  Derivado de lo anterior, expresamente reconozco
que el Plan y los beneficios que pudieran derivar de mi participación en el Plan
no generan obligación alguna de mi Patrón Genpact (Mexico) II LLC hacia el
suscrito, no forman parte de las condiciones de trabajo y/o prestaciones
otorgadas por mi Patrón y cualquier modificación del Plan o su terminación no
constituirá un cambio o menoscabo de los términos y condiciones de mi relación
de trabajo.

Adicionalmente, entiendo que mi participación en el Plane es resultado de una
decisión unilateral y discrecional de Genpact Limited; por lo tanto, Genpact
Limited se reserva el derecho absoluto de modificar y/o descontinuar mi
participación en cualquier tiempo sin ninguna responsabilidad hacia mi.

Finalmente, por la presente expresamente declaro que no me reservo acción ni
derecho alguno que ejercitar en contra de Genpact Limited por cualquier daño o
perjuicio o para reclamar una compensación en relación con cualquier disposición
del Plan o con los beneficios derivados bajo el Plan y por lo tanto otorgo el
finiquito más amplio que en derecho proceda a Genpact Limited, sus afiliadas,
sucursales, oficinas de representación, sus accionistas, funcionarios, agentes o
representantes legales, en relación a cualquier demanda que pudiera surgir.

SINGAPORE

Securities Law Notice.  The Award is being granted pursuant to the “Qualifying
Person” exemption under section 273(1)(f) of the Singapore Securities and
Futures Act (Chapter 289, 2006 Ed.) (“SFA”).  The Plan has not been lodged or
registered as a prospectus with the Monetary Authority of
Singapore.  Participant should note that such grant is subject to section 257 of
the SFA and Participant will not be able to make any subsequent sale in
Singapore, or any offer of such subsequent sale of the Shares underlying the
Award

 

B-6

 

--------------------------------------------------------------------------------

 

unless such sale or offer in Singapore is made pursuant to the exemptions under
Part XIII Division (1) Subdivision (4) (other than section 280) of the SFA.

Chief Executive Officer, Director Notification Requirement.  If Participant is
the Chief Executive Officer, a director, associate director or shadow director
of a Singapore Affiliate of the Company, Participant is subject to certain
notification requirements under the Singapore Companies Act.  Among these
requirements is an obligation to notify the Singaporean Affiliate of the Company
in writing when Participant receives an interest (e.g., the Award or Shares) in
the Company or any Affiliate.  In addition, Participant must notify the
Singaporean Affiliate when Participant sells Shares or shares of any other
Affiliate (including when Participant sells Shares acquired under the
Award).  These notifications must be made within two (2) days of acquiring or
disposing of an interest in the Company or any Affiliate.  In addition, within
two (2) days of becoming the Chief Executive Officer, a director, associate
director or shadow director, Participant must notify the Singaporean Affiliate
of any interest Participant may have in the Company or any
Affiliate.  Participant is advised to seek appropriate professional advice as to
Participant’s reporting obligations under the Singapore Companies Act.

SPAIN

Nature of Grant.  This provision supplements Section 1 of Addendum A to the
Agreement titled “No Acquired Rightsˮ:

In accepting the Award, Participant consents to participate in the Plan and
acknowledges that Participant has received a copy of the Plan.

Participant understands that the Company has unilaterally, gratuitously and
discretionally decided to grant performance share awards under the Plan to
individuals who may be employees of the Company or an Affiliate throughout the
world.  The decision is a limited decision that is entered into upon the express
assumption and condition that any grant will not economically or otherwise bind
the Company or an Affiliate.  Consequently, Participant understands that the
Award is granted on the assumption and condition that the Award and any Shares
issued are not part of any employment contract (either with the Company or any
Affiliate) and shall not be considered a mandatory benefit, salary for any
purposes (including severance compensation) or any other right
whatsoever.  Further, Participant understands that Participant will not be
entitled to continue vesting in the Award after termination of Participant’s
service.  In addition, Participant understands that the Award would not be
granted to Participant but for the assumptions and conditions referred to
herein; thus, Participant acknowledges and freely accepts that should any or all
of the assumptions be mistaken or should any of the conditions not be met for
any reason, then the grant of the Award and any right to the Award shall be null
and void.

Further, the vesting of the Award is expressly conditioned on Participant’s
continued service, such that upon termination of Participant’s service for any
reason whatsoever, the Award may cease vesting immediately, in whole or in part,
effective on the date of termination of Participant’s service (as determined by
the Agreement).  This will be the case, for example, even if (1) Participant is
dismissed for disciplinary or objective reasons; or (2) Participant’s
termination of service is due to a unilateral breach of contract by the Company
or Participant’s employer.  Consequently, upon Participant’s termination of
service for any of the above reasons, Participant may automatically lose any
rights to the Award to the extent not vested on the date of Participant’s
termination of service, as described in the Plan and the Agreement.

 

B-7

 

--------------------------------------------------------------------------------

 

SWITZERLAND

Securities Law Notice.  The grant of this Award under the Plan is considered a
private offering in Switzerland and is, therefore, not subject to registration
in Switzerland.

UNITED ARAB EMIRATES

Securities Law Notice.  The Award is granted under the Plan only to certain
employees who meet the eligibility requirements of the Plan and is in the nature
of providing employee equity incentives in the United Arab Emirates.  The Plan
and this Agreement are intended for distribution only to such employees and must
not be delivered to, or relied on by, any other person.  Prospective purchasers
of the securities offered should conduct their own due diligence on the
securities.  If Participant does not understand the contents of the Plan and the
Agreement, Participant should consult an authorized financial adviser.  The
Emirates Securities and Commodities Authority has no responsibility for
reviewing or verifying any documents in connection with the Plan.  Neither the
Ministry of Economy nor the Dubai Department of Economic Development has
approved the Plan or the Agreement nor taken steps to verify the information set
out herein, and has no responsibility for such documents.

UNITED KINGDOM

Award Payable Only in Shares.  Notwithstanding any discretion in the Plan or
anything to the contrary in this Agreement, the grant of the Award does not
provide Participant any right to receive a cash payment and the Award may be
settled only in Shares.

Taxes.  Any reference to the withholding of Applicable Taxes, including any
obligation to withhold, shall be treated as including a reference to any amount
of Applicable Taxes in respect of which the Company (or an Affiliate) is
required to account to any tax authority.

Termination of Service.  Participant has no right to compensation or damages on
account of any loss in respect of an Award under the Plan where the loss arises
or is claimed to arise in whole or part from:  (a) the termination of
Participant’s office or employment; or (b) notice to terminate Participant’s
office or employment.  This exclusion of liability shall apply however
termination of office or employment, or the giving of notice, is caused, and
however compensation or damages are claimed.  For the purpose of the Plan, the
implied duty of trust and confidence is expressly excluded.

Employer NIC.  As a condition to participation in the Plan and the issuance of
Shares under this Award, Participant hereby agrees to accept all liability for
and pay all secondary Class 1 National Insurance Contributions which would
otherwise be payable by the Company (or any successor or any Affiliate employing
or previously employing Participant) with respect to the issuance of Shares
under this Award or any other event giving rise to taxation under this Award
(the “Employer NIC”).  Participant agrees that Participant will execute, within
the time period specified by the Company, a joint election (the “Joint
Electionˮ) provided by the Company and any other consent or elections required
to effect the transfer of the Employer NIC.  Participant further agrees to
execute such other joint elections as may be required between Participant and
any successor to the Company and/or Participant's employer.  Participant further
agrees that the Company and/or Participant's employer may collect the Employer
NIC by any of the means set forth in the Joint Election.  


 

B-8

 

--------------------------------------------------------------------------------

 

OFFER TO AUSTRALIAN RESIDENT EMPLOYEES

This Offer Document sets out information regarding the participation of
Australian resident employees of Genpact Limited (Genpact or the Company) and
its Australian subsidiaries in grants of performance share awards made under the
Genpact Limited 2007 Omnibus Incentive Plan (Plan).

Investment in securities involves a degree of risk and there is no guarantee of
the future value of, or returns from, securities you may acquire under the
Plan.  Employees who elect to participate in the Plan should consider all risk
factors relevant to the acquisition of securities under the Plan as set out in
this document and any associated documents.

 

The information contained in this document and any associated documents is
general information only.  It is not advice or information specific to your
objectives, financial situation or needs. Australian employees should consider
obtaining their own financial product advice from an independent person who is
licensed by the Australian Securities and Investments Commission to give advice
about participation in the Plan.

 

 

1.OFFER AND TERMS OF PARTICIPATION

This Offer Document relates to an invitation by the Company to eligible
employees in Australia to accept grants of performance share awards made under
the Plan.  The awards will be issued at no cost to you.

The terms of your participation are set out in the Plan, the Prospectus (as
supplemented by the Australian Addendum), the Performance Share Award Agreement
and this Offer Document.

By accepting a grant of a performance share award, you will be bound by terms
set out in the Plan, the Prospectus (as supplemented by the Australian
Addendum), the Performance Share Award Agreement and this Offer Document.

2.HOW CAN I ASCERTAIN THE CURRENT MARKET PRICE OF SHARES UNDERLYING THE
PERFORMANCE SHARE AWARD IN AUSTRALIAN DOLLARS?

You could, from time to time, ascertain the market price of a common share of
the Company ("Share") by obtaining that price from the New York Stock Exchange
website, the Company website or The Wall Street Journal, and multiplying that
price by a published exchange rate to convert U.S. Dollars into Australian
Dollars, to determine the Australian dollar equivalent of that current market
price.

3.RISKS OF ACQUIRING AND HOLDING SHARES

Acquiring and holding performance share awards and Shares involves risk.  These
risks include that:

 

B-9

 

--------------------------------------------------------------------------------

 

(a)There is no guarantee that Shares will grow in value - they may decline in
value.  Stock markets are subject to fluctuations and the price of Shares can
rise and fall, depending upon the Company's performance and other internal and
external factors.

(b)There is no assurance that the Company will pay dividends even if its
earnings increase.

(c)There are tax implications involved in acquiring and holding performance
share awards and Shares and the tax regime applying to you may change.

 

B-10

 